Allow me, on
my own behalf and on behalf of my country, to express our
congratulations to you, Sir, on your election as President of
the General Assembly for the current session. I am certain
that, with a person of your qualities and experience at the
helm, the Assembly will achieve the desired results.
I wish to express my congratulations and gratitude
to your predecessor, my friend Chancellor Didier Opertti
of Uruguay, for his efficient work.
I would also like to express my appreciation to the
Secretary-General of the United Nations, Mr. Kofi Annan,
for his dedication and his contribution to the renewal of
the Organization, and to reiterate to him our confidence
in his work and his leadership.
This session of the General Assembly is the last one
of the twentieth century. In the last hundred years, despite
two disastrous global conflagrations, the nations of the
world have come to the collective realization that all wars
are civil wars, all killing is fratricidal, and that any minor
conflict could, by escalating to the nuclear level, spark
humankind’s final war. It has thus become clear that in
order to survive and prosper, nations must be united in a
basic agreement on the prevention of war and the
protection of human rights, with the preservation of the
human race as a first priority.
Today, on the eve of the new millennium, after half
a century marked by setbacks as well as by major
successes, the United Nations must renew its mandate as
a source of social and economic development and as a
force for peace.
Here I would prefer to avoid pro forma statements
and present instead some concrete and explicit
considerations, as we believe that this Organization must
be the catalyst of a fair and realistic response to the
challenges of our common destiny.
No one could argue with the lofty principles
underlying the Charter of the United Nations. Its
unquestioned universality is one of the characteristics of
the second half of the twentieth century. We agree that
respecting the Charter must mean, above all else, applying
those principles effectively, without interpreting them in
ways that distort the purposes of the Charter.
Our collective experience of over half a century has
shown that the proper application of the Charter of the
United Nations is indeed the best and safest way of
achieving and consolidating the benefits of world peace.
One of the Charter’s cherished principles is the obligation
of States not to interfere, directly or indirectly, in the
affairs of other States, as sovereign equality excludes
8


interference in the internal jurisdiction of other countries. It
also implies complying, in good faith, with agreed
commitments; observing the principles underlying them;
and simultaneously respecting freedoms and human rights.
This is a fundamental aspect of international affairs.
The founders of the United Nations — and my
grandfather was among them — were not mistaken in their
belief that international peace is based on the sovereignty
of Member States. Nor were they wrong when, ruling out
the unilateral use of threats and force against the integrity
and independence of States, they envisaged the use of
effective collective means.
Over the past year, we have worked with
determination to put an end to the 40-year-old conflict in
Colombia. We have reached agreement on an agenda for
negotiations between our Government and the Colombia
Revolutionary Armed Forces (FARC), the oldest and largest
of the guerrilla groups. But as the world knows, we are
negotiating in the midst of conflict, without benefit of a
ceasefire, so the killings, kidnappings and attacks by the
guerrillas and the “self-defence” groups are still taking a
high human, social and economic toll. Achieving peace will
require time, patience and optimism in order to successfully
overcome the obstacles and doubts inherent in this process.
When I last stood upon this rostrum, one year ago, I
outlined a new direction for my country: to work to put an
end to the corruption and violence in Colombia. I must
admit that the past year has been difficult; the challenges
we face are complex. The most important lesson we have
learned is that peace is a primary goal for Colombia. Not
peace at any price, but a genuine peace that strengthens our
democracy, preserves territorial unity and gives every
Colombian his or her rightful place in our common destiny.
The quest for peace is not limited to dialogue and
negotiation or to putting an end to armed conflict.
Achieving peace requires much more than convincing the
parties to sit at the negotiating table and reach
compromises. It requires rebuilding a society and State in
which the causes of conflict have been eradicated, which
strengthens the State and helps to create the foundations of
a stable and lasting peace.
We Colombians have taken seriously the responsibility
of achieving peace. As our recent history makes clear,
international support is also necessary for us to face our
challenges. Colombia needs financial support from
multilateral organizations, from friendly countries and from
non-governmental organizations to complement my
Administration’s efforts. Such support is key for
Colombia.
To this end, we have formulated a strategic package
for peace, economic prosperity and the strengthening of
the State; it is called Plan Colombia. It synthesizes our
economic, political and social views and aims to defend
Colombia from the threat of drug trafficking, to
strengthen our democratic institutions throughout the
national territory, and to guarantee the security of our
citizens and the full enjoyment of their rights and
freedoms. For that reason, we are counting on the
solidarity and contributions of the international
community.
Given the complexity of the process, it is clear that
cooperation for peace must be carried out with the utmost
caution. Careless actions can thwart these efforts. That is
why we are increasingly concerned by the groundless
rumours of alleged military interventions in Colombia,
whose supposed purpose is to help my country in the
struggle in which it is engaged.
I would like from this rostrum solemnly to state that
Colombia, true to the principles that govern our Republic,
rejects any foreign interference or intervention in its
internal affairs. We Colombians will work to overcome
our own challenges. These are times of cooperation, not
intervention.
My Government also believes that the peace process
is key in winning the fight against the worldwide problem
of drugs. That immoral trade, which ruins lives, fuels
violence, promotes corruption and destroys our ecosystem,
must be opposed by all nations, by all available means.
To that end, we must coordinate our efforts regarding
production and consumption as well as the numerous
links between these two evils.
Over the past two decades, Colombia has been on
the front lines of this battle, facing down the drug cartels
and their campaigns of intimidation and terror. In the
process we have lost many of our finest citizens, to whom
we owe an immeasurable debt of gratitude.
But as the major Colombian cartels are wiped out,
the illegal drug trade has become a kind of hydra — more
spread out, more international and less public, and
therefore more difficult to defeat. To vanquish it requires
a genuine partnership among the countries that consume
and produce illegal drugs, underpinned by the principles
of joint responsibility, reciprocity and fairness.
9


Increased efforts must also be made to confiscate from
drug traffickers the money and property they have obtained
from that illegal trade. In particular, we must fight the
smuggling of industrial products to Colombia, which serves
to launder drug money and ends up suffocating Colombia’s
industries. We must also halt the flow of precursor
chemicals needed for the production of narcotics. And
multinational corporations that benefit in one way or
another should be held accountable for not taking the
necessary precautions to prevent their helping and
participating in drug trafficking through negligence.
There will be no peace in Colombia as long as the
greedy businesses of drug trafficking and the black market
in weapons continue supplying irregular groups. We are
very concerned about the significant amounts of various
types of weapons illegally entering Colombian territory.
There is an urgent, inescapable need for all Governments to
cooperate to control and halt this unacceptable traffic in
death and destruction.
For the last two years, since the first shock wave of
the so-called Asian crisis, the economy has been suffering
the difficulties of instability and slow-down. This crisis has
shown that no State, however powerful, is immune, and that
the poor countries have suffered the most from its
consequences.
The hypothesis that capital flows would promote
accelerated and sustained economic growth has faded in the
light of the facts. We have seen the growth of enormous
sums of virtual money, whose uncontrolled movements
have brought economic turbulence, unemployment, more
poverty and even, in some cases, political instability. Latin
America has become the most recent victim of the crisis.
We must, therefore, give the most serious consideration and
priority to the design of a new financial structure. This will
be viable and efficient only if it involves increased
resources from multilateral financial institutions. It must
also involve support mechanisms to lessen the social impact
of structural adjustment programmes, especially those
affecting the most vulnerable. The Secretary-General, Mr.
Kofi Annan, said so when he spoke about the need to
respect essential values to give a human face to the global
market.
At the end of the twentieth century, we are moving
into an era of powerful changes, accompanied by
worrisome tensions. Globalization is deepening, but it
coexists with forces that encourage fragmentation. As the
peace processes move forward in many regions, new
violence explodes in others. Wealth is expanding to
unprecedented levels, but alienation and poverty persist.
The technological means that promote interdependence
and development also support networks of organized
crime, drug trafficking, money laundering, terrorism and
arms trafficking. New struggles and conflicts have
appeared, some using means for which the international
community does not seem to be prepared.
Global confrontation is a thing of the past, as are the
old plots resulting from strife and spheres of influence.
These are times to think in terms of a real community of
nations, as competing partners, but mainly as partners that
share a common destiny.
There is, nevertheless, a perception that not
everything is going well. The world is still not satisfied
with itself. There are forces of destabilization and
imbalance which put at risk the achievements made to
date. Many millions still suffer from malnutrition,
illiteracy, disease and exclusion.
We must, therefore, revitalize international
cooperation to make the best of globalization, to distribute
its benefits more fairly so that development and peace can
complement each other efficiently and productively.
Revitalizing cooperation is not an option; it is a duty.
After over five decades of existence, the United
Nations has partially fulfilled its promise. It has been able
to avoid the horrors of a new world holocaust. But the
anticipated order, wherein the United Nations would
guarantee peace, security and development for all peoples,
remains to be built.
After the progress achieved with the Secretary-
General’s reform proposals, we see with great concern
that the pace of change has slowed. Reform must be a
continuing process. The United Nations must continue
adapting ever more effectively to new conditions and
realities. But this cannot simply take a form that is a
product of the post-cold-war era. We need a concerted
will. From various directions there are calls for the
Security Council to become more effective, to consult the
spirit of the Charter and to balance the realities of world
power with the just aspirations of those peoples which are
least strong.
The system of collective security is one of the
cornerstones of multilateralism. It is the rational response
to interventionist or isolationist tendencies, the maximum
guarantee of the principles to which we all adhere.
Colombia reiterates its confidence in these principles of
10


collective security and its commitment to work, decisively,
with the different sectors of the international community in
order to invigorate the capacity of the Security Council to
respond to problems and crises in all regions. That is why
my country has submitted its candidature for a seat on the
Council for the period 2001-2002.
The time for simple reform intentions is past. With the
arrival of the new millennium, the historic moment has
come to begin anew real negotiations in the different
institutions. We need to find genuinely universal paradigms
to ensure that multilateralism leads to the globalization of
solidarity. It is necessary to leave behind generalities or
fragmented criteria in order to find a comprehensive vision
of the United Nations system. A great effort of coordination
is required between these institutions and the new
international actors, including non-governmental
organizations, and the promotion of a real association
within a globalized but fairer system. The twentieth century
has demonstrated that, alongside the horror and cruelty,
there has prevailed what was once considered utopian: the
United Nations.
Our paramount commitment must be to the human
condition, the ethics and culture of peoples, solidarity and
respect for others, regardless of ethnic, ideological, religious
or any other considerations. We cannot give in until the day
when the freedom and democracy proclaimed in our
documents have become a universal reality. When we have
liberated the human spirit so that it may fully develop its
enormous potential, we will have laid the foundations of a
world truly at peace.
Colombia, amidst its difficulties and problems, does
not want to be, nor will it be, simply a witness to the
changes of these times. Colombia is not a military or
economic power. Nonetheless, it is respected by the
community of nations for its unlimited and unconditional
support for the norms and principles of international law.
We offer our contribution — modest, but part of the
common effort — to a better future for all mankind.










